Title: New York Assembly. Remarks on the Petition of John Maunsell, [16 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 16, 1787]
Mr. Hamilton could see no reason why this petition should not be treated as well as others; it was customary to commit, but it did not follow that the prayer must be agreed with, no, if the committee think it improper they will say so; for his own part he did not feel himself alarmed at such an application. The legislative power of granting he should not now give an opinion on, he observed that Mr. Mansell resides in the state and might naturally desire to obtain property, however he was certain no evil could arise from committing it, and it deserved the same attention and respect as many others less important had met with. He therefore hoped both the last motions would be rejected and that the house agree to appoint a committee of three.
